J-S03033-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

EDWARD MAGID, SUCCESSOR IN                            IN THE SUPERIOR COURT OF
INTEREST TO FIRST NIAGARA BANK, NA                          PENNSYLVANIA

                            Appellant

                       v.

FRED POTOK

                            Appellee                       No. 1975 EDA 2014


                  Appeal from the Order Entered June 10, 2014
              In the Court of Common Pleas of Montgomery County
                       Civil Division at No(s): 2011-29389


BEFORE: FORD ELLIOTT, P.J.E., PANELLA, J., and OTT, J.

MEMORANDUM BY OTT, J.:                                     FILED APRIL 16, 2015

        Edward Magid, successor in interest to First Niagra Bank, N.A., (Magid)

appeals from the order entered June 10, 2014, in the Court of Common

Pleas    of   Montgomery       County,     denying   his   emergency   petition   for

supplementary relief in aid of execution, pursuant to Pa.R.C.P. 3118. Magid

presents two questions: (1) “Whether the trial court abused its discretion in

denying [Magid’s] Motion seeking a stay of execution and extension of the

levy,” and (2) “Whether the trial court erred by not ruling that the Writ did

not expire due to the continued dispute over the property claim pursuant to

Pa.R.C.P. 3121(a)(3)[.]”1 Based upon the following, we affirm.

____________________________________________


1
  Magid’s Brief at 1. Magid discusses these questions in a single argument,
and this Court will also address these questions in one discussion.
J-S03033-15



      The trial court has summarized the facts underlying this appeal as

follows:

             First Niagara Bank, NA, filed a complaint in confession of
      judgment against Defendant, Fred B. Potok. On November 21,
      2012, Edward Magid, as successor in interest to First Niagara,
      filed a Praecipe for Writ of Execution, directing the Sheriff to levy
      upon the Defendant’s personal property located at 992 Sheffield
      Lane, Huntingdon Valley, PA 19006. On April 30, 2013, [Magid]
      filed another Praecipe for Writ of Execution against the same
      property of the Defendant’s. On July 25, 2013, the Sheriff levied
      upon the Defendant’s personal property at the Huntingdon Valley
      residence.

             Jack Potok, the Defendant’s brother, filed a third party
      property claim for all items located at the address, except for a
      safe. After a hearing, the Sheriff granted Jack Potok’s claim as to
      all personal property at the residence, except for the contents of
      the garage and the safe. Subsequently, Edward Magid filed an
      objection to the Sheriff’s determination. A hearing on Magid’s
      objection was held before the Honorable S. Gerald Corso, who
      issued an order, dated October 16, 2013, which denied Magid’s
      objection to the [S]heriff’s determination, with the exception of
      the items that Fred Potok jointly owned with Jack Potok.1
      _______________________________________________
           1
           Brian Rachlin also filed a third-party property claim.
         Rachlin objected to the Sheriff’s determination and his
         claim was also heard before Judge Corso and decided in a
         separate October 16, 2013 order.
      _______________________________________________

             Thereafter, a Sheriff’s sale of the personal property was
      scheduled for January 23, 2014. [Magid] cancelled that Sheriff’s
      sale, as the parties were unable to reach an agreement on which
      items were to be sold. The Sheriff took the position that the sale
      of personal property could not proceed since the court’s [October
      16, 2013] order was not specific as to what items were to be
      sold. [Magid] did not file a motion to clarify the order with the
      trial court and did not take an appeal. Subsequently, [Magid]
      filed an Emergency Petition for Supplementary Relief in Aid of
      Execution pursuant to Pa.R.Civ.P. 3118.

                                      -2-
J-S03033-15



          A hearing was held on the matter, at which [Magid’s] counsel
       summarized his position as follows:

           There was testimony taken that a home improvement
           loan was taken out by the defendant and his brother,
           which, in effect, resulted in a complete remodeling of the
           entire house. There were older items of furniture and
           antiques and things that we were not — we were
           accepting the Court's determination [that] those were
           assets left through the mom’s estate to Mr. Potok’s
           brother. But as far as the remodeling was concerned, the
           testimony was that they redid everything, all new
           appliances. There was new furniture put in. There were
           these desks, brand new bookcases and things, that all, in
           our opinion, is subject to the sale.

       (N.T. 6/3/14, pp. 5-6). Thereafter, this court issued an order,
       dated June 6, 2014, denying [Magid’s] petition. [Magid] now
       appeals this court’s determination.

Trial Court Opinion, 8/5/2014, at 1–2.2

       At the outset, we note the trial court’s findings that the January 23,

2014, Sheriff’s sale was cancelled by Magid when the Sheriff expressed

concerns regarding the court’s October 16, 2013, order, and that Magid did

not file a motion to clarify the order. Against this background, we address

____________________________________________


2
  The docket reflects that the trial court did not order Magid to file a concise
statement of errors complained of on appeal, pursuant to Pa.R.A.P. 1925(b),
and none was filed with the court. There is, however, a copy of a Rule
1925(b) concise statement prepared by Magid’s attorney, attached to the
brief of appellee, Fred Potok. However, since the concise statement was not
court-ordered, waiver principles do not apply. See Commonwealth v.
Antidormi, 84 A.3d 736, 745 n.7 (Pa. Super. 2015) (“The requirements of
Rule 1925(b) are not invoked in cases where there is no trial court order
directing an appellant to file a Rule 1925(b) statement.”).




                                           -3-
J-S03033-15



the issue presented in this appeal, namely, whether the court erred in

denying relief pursuant to Pennsylvania Rule of Civil Procedure 3118,

“Supplementary Relief in Aid of Execution.”3
____________________________________________


3
    Rule 3118 provides, in relevant part:

        (a) On petition of the plaintiff, after notice and hearing, the court
        in which a judgment has been entered may, before or after the
        issuance of a writ of execution, enter an order against any party
        or person

           (1) enjoining the negotiation, transfer, assignment or
           other disposition of any security, document of title, pawn
           ticket, instrument, mortgage, or document representing
           any property interest of the defendant subject to
           execution;

           (2) enjoining the transfer, removal, conveyance,
           assignment or other disposition of property of the
           defendant subject to execution;

           (3) directing the defendant or any other party or person
           to take such action as the court may direct to preserve
           collateral security for property of the defendant levied
           upon or attached, or any security interest levied upon or
           attached;

           (4) directing the disclosure to the sheriff           of   the
           whereabouts of property of the defendant;

           (5) directing that property of the defendant which has
           been removed from the county or concealed for the
           purpose of avoiding execution shall be delivered to the
           sheriff or made available for execution; and

           (6) granting such other relief as may be deemed
           necessary and appropriate.

Pa.R.C.P. 3118(a).



                                           -4-
J-S03033-15



     “When reviewing the grant or denial of Rule [3118] supplementary

relief, this Court’s review is limited to determining whether the trial court

abused its discretion.” Marshall Ruby & Sons v. Delta Min. Co., 702 A.2d
860, 862 (Pa. Super. 1997) (citation omitted).

     “Rule 3118 authorizes summary proceedings in aid of execution for the

purpose maintaining the status quo as to the judgment-debtor’s property

and it may be used only for that purpose.” Greater Valley Terminal

Corporation v. Goodman, 202 A.2d 89, 94 (Pa. 1964). See also Kaplan

v. I. Kaplan, Inc., 619 A.2d 322, 326 (Pa. Super. 1993) (“[T]he grant of

[Rule 3118] relief does nothing more than maintain the status quo of a

debtor’s property.”), appeal denied, 636 A.2d 634 (Pa. 1993).

     Magid, in his Emergency Petition for Supplementary Relief in Aid of

Execution Pursuant to Pa.R.C.P. 3118, pleaded, inter alia:

     1. [Magid] is the Plaintiff herein as successor in interest to First
     Niagra Bank and who holds a judgment against [Fred Potok] in
     the above matter.

     …

     5. On May 1, 2013, [Fred Potok] was served with the Writ of
     Execution.

     6. Due to prior difficulties serving [Fred Potok], on May 15,
     2013, [Magid] filed a Motion to Direct the Sheriff to Break
     Premises to Effect Personal Property Levy.

     7. On July 3, 2013, the Court granted the Petition to Break and
     Enter.

     …


                                    -5-
J-S03033-15


     10. On July 25, 2013, the Sheriff levied upon [Fred Potok’s]
     personal property situated in 992 Sheffield Lane, Huntingdon
     Valley, PA.

     11. On August 1, 2013, a third party property claim was filed by
     Jack Potok, [Fred Potok’s] brother, which claimed ownership of
     all of the contents with the exception of a safe.

     12. On August 21, 2013, the Sheriff issued a determination in
     favor of Jack Potok.

     13. [Magid] appealed the Sheriff’s determination.

     14. On October 16, 2013, the Court denied [Magid’s] appeal
     with the “exception of items jointly owned with Fred Potok.”

     15. [Magid] obtained a transcript of the October 16, 2013
     hearing and forwarded it to the Sheriff.

     16. [Magid] scheduled the Sheriff’s Sale for January 23, 2014.

     17. [Magid] was forced to cancel the Sheriff Sale because the
     Sheriff could not ascertain what was to be sold.

     18. The parties were unable to reach an agreement on the issue
     of the items to be sold.

     19. [Magid] requested the Sheriff and its then Solicitor, Thomas
     Speers, Esquire that the sale be rescheduled, but was advised
     that they would not do so.

     20. [Magid] contacted the new Solicitor, Sean Cullen, Esquire
     and was advised by letter faxed April 2, 2014 they would be
     doing nothing to assist[.] [Magid’s] counsel was out of the office
     until today, April 3, 2014 when he saw the letter.

     21. The Writ expires today, April 3, 2014.

     22.    Under the circumstances, [Magid] seeks a Stay of
     Execution, the Extension of the Writ, and the Preservation of the
     Lien.

     WHEREFORE, [Magid] respectfully requests that this Honorable
     Court enter an Order that:

                                   -6-
J-S03033-15



              a.   stays the execution;
              b.   extends the Writ of Extension (sic);
              c.   maintains [Magid’s] lien; and
              d.   schedules the Sheriff Sale on all assets levied upon[.]

Magid’s Emergency Petition For Supplementary Relief In Aid of Execution

Pursuant to Pa.R.C.P. 3118, 4/3/2014, at ¶¶ 1, 5-7, 10–22 & Wherefore

Clause.

        Here, the trial court opined that Rule 3118 is limited to the

preservation of the status quo with regard to the judgment debtor’s assets,

and concluded the facts of this case do not establish a basis for relief. See

Trial Court Opinion, supra, at 3.              Magid, however, contends Pa.R.C.P.

3118(a)(6) allows the court to grant “such other relief as may be necessary

and appropriate,” and the relief sought by the emergency petition, i.e., a

stay of execution and extension of the writ, was authorized by Pa.R.C.P.

3121(a)(3) and (b)(2).4

        Rule 3121 provides, in pertinent part:

        (a)   Execution shall be stayed as to all or any part of the
              property of the defendant

              …

              (3) pending disposition of a property claim filed by a
              third party;

              …


____________________________________________


4
    The trial court, in its August 5, 2014, opinion, did not discuss Rule 3121.



                                           -7-
J-S03033-15


       (b)    Execution may be stayed by the court as to all or any part of the
              property of the defendant upon its own motion or application of
              any party in interest showing

              …

              (2) any other legal or equitable ground therefor.

Pa.R.C.P. 3121(a)(3), (b)(2). 5

       [A] court in which the execution proceedings are pending has an
       inherent power to stay the proceedings where it is necessary to
       protect the rights of the parties. Pa.R.C.P. 3121 authorizes a
       court to stay an execution upon the showing of a legal or
       equitable ground therefor. “The grant of a stay of execution is
       within the sound discretion of the trial court, and its decision will
       not be disturbed absent a clear abuse of that discretion.” In re
       Upset Sale, Tax Claim Bureau of Berks, 505 Pa. 327, 339,
       479 A.2d 940, 946 (1984), citing Pennsylvania Company v.
       Scott, 329 Pa. 534, 549, 198 A. 115, 122 (1938); Augustine v.
       Augustine, 291 Pa. 15, 18, 139 A. 585, 586 (1927).

Kronz v. Kronz, 574 A.2d 91, 94 (Pa. Super. 1990).

       Regarding the applicability of Rule 3121(a)(3), the third-party property

claim filed by Jack Potok was resolved by the Court’s October 16, 2013,

order, and no party sought to appeal or to clarify that determination.

Thereafter, the Sheriff’s sale scheduled for January 23, 2014, was cancelled

by Magid upon learning the Sheriff was “unclear as to how to proceed based


____________________________________________


5
  We note Magid, in his Memorandum of Law in Support [of] Emergency
Petition for Supplementary Relief in Aid of Execution Pursuant to Pa.R.C.P.
3118, cited, inter alia, Rule 3121(b)(2), which provides for a discretionary
stay. At argument on the emergency petition, Magid cited Rule 3121(a)(3),
which provides for a mandatory stay, and also argued for a “discretionary
stay” without specific citation to Rule 3121(b)(2). N.T., 6/3/2014, at 7–8.




                                           -8-
J-S03033-15



on the court order.”6 However, the issue of the Sheriff’s concerns regarding

the specificity of the court’s October 16, 2013, order is not tantamount to

“pending disposition of a property claim filed by a third party.”        Pa.R.C.P.

3121(a)(3).

       Regarding the applicability of Rule 3121(b)(2), providing that a stay of

execution may be granted to, inter alia, any party in interest showing “any

other legal or equitable ground therfor[,]” Magid, plaintiff/judgment-creditor,

argued to the court:

              If, on the other hand, Your Honor doesn’t see fit to find
       that it’s still part of the property claim dispute, Your Honor, still
       there’s a discretionary extension of the stay, which I think,
       again, in the interest of justice [is] warranted in this case, that
       Your Honor could issue a stay nunc pro tunc, could extend the
       writ, so that we don’t have to go back to square one.

              I think maybe the resolution       might be, since the parties
       can’t agree, and if the sheriff won’t     go to a sale, that we either
       go back to Judge Corso and get             a clarification of what he
       intended, but we’re being put out         of court as a result of the
       sheriff’s recalcitrance.

N.T., 6/3/2014, at 8.       However, we are not persuaded that this argument

presented an equitable basis for the court to grant a stay of execution

pursuant to Pa.R.C.P. 3121(b)(2).7
____________________________________________


6
  See January 23, 2014 facsimile letter of Magid to Sheriff, attached as
Exhibit “D” to Third-Party Claimants, Jack Potok and Brian Rachlin’s
Response to [Magid’s] Emergency Petition for Supplementary Relief in Aid of
Execution Pursuant to Pa.R.C.P. 3118.
7
   Appellee, Fred Potok, in his brief to this Court, posits that Magid
“effectively exercised his right to stay execution by voluntarily directing the
(Footnote Continued Next Page)


                                           -9-
J-S03033-15



      In sum, we conclude the trial court properly acted within its discretion

in denying Magid’s emergency petition for supplementary relief in aid of

execution, seeking relief pursuant to Pa.R.C.P. 3118.

      Accordingly, we affirm.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 4/16/2015




                       _______________________
(Footnote Continued)

Sheriff to cancel the Sheriff’s Sale that had been scheduled for January 23,
2014.” Potok’s Brief, at 15–16, citing Pa.R.C.P. 3121(a)(1) (“Execution shall
be stayed as to all or any part of the property of the defendant … upon
written direction of the plaintiff to the sheriff[.]”). Therefore, it is not even
clear that Magid needs the relief he requested pursuant to Pa.R.C.P.
3121(a)(3) and (b)(2).



                                           - 10 -